
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15



KEY ENERGY GROUP, INC.
1997 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


        This Restricted Stock Award Agreement (the "Incentive Agreement"), made
effective as of the            day of                                     ,
200            (the "Grant Date") by and between Key Energy Services, Inc., a
Maryland corporation (the "Company"),
and                                    (the "Grantee"), evidences the grant by
the Company of a stock award of restricted stock (the "Award") to the Grantee on
such date and the Grantee's acceptance of the Award in accordance with the
provisions of the Key Energy Group, Inc. 1997 Incentive Plan (the "Plan"). All
capitalized terms not defined herein shall have the meaning ascribed to them as
set forth in the Plan. The Company and the Grantee agree as follows:

        1.    Basis for Award.    This Award is made under the Plan pursuant to
Section 3 thereof for service rendered (or to be rendered) to the Company by the
Grantee, subject to all of the terms and conditions of this Incentive Agreement.

        2.    Stock Awarded.    

        (a)   The Company hereby awards to the Grantee, in the
aggregate,                        shares of the Company's common stock, par
value of $.10 per share (the "Shares") as Restricted Stock, which shall be
subject to the restrictions and conditions set forth in the Plan and in this
Incentive Agreement.

        (b)   Reasonably promptly following the Grant Date, the Company shall
cause to be issued to the Grantee a certificate in respect of the Shares of
Restricted Stock registered in the name of the Grantee, evidencing such Shares.
The certificate shall bear appropriate legends referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form or in such other form approved by the Company:

"THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS
AGAINST TRANSFER) CONTAINED IN THE KEY ENERGY GROUP, INC. 1997 INCENTIVE PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT DATED AS OF
[                                    ], 200            , ENTERED INTO BETWEEN
THE REGISTERED OWNER AND KEY ENERGY SERVICES, INC. A COPY OF THE PLAN AND
INCENTIVE AGREEMENT ARE ON FILE IN THE OFFICE OF THE SECRETARY OF THE COMPANY AT
ITS CORPORATE HEADQUARTERS.

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED FOR SUCH SALE OR TRANSFER."

The Committee shall require that the certificate evidencing such Shares be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Stock occurs or the Forfeiture
Restrictions (as defined below) lapse pursuant to the terms of the Plan and this
Award and that the Grantee shall have delivered a stock power, endorsed in
blank, relating to the Shares covered by such Award. At the expiration of the
restrictions, the Company shall redeliver to the Grantee (or his or her legal
representative, beneficiary or heir) share certificates for the Shares deposited
with it without any legend except as otherwise provided by the Plan, this
Incentive Agreement or applicable law, including that the Shares were not
registered under the Securities Act. The Grantee agrees to complete and sign

--------------------------------------------------------------------------------



any documents and take additional action that the Company may request to enable
it to deliver the Shares on the Grantee's behalf.

        (c)   During the period that the Grantee holds the Shares of Restricted
Stock, the Grantee shall have all of the rights of a shareholder of the Company
with respect to the Restricted Stock, including, without limitation, voting
rights and the right to receive dividends (provided, however, that dividends
paid in Shares of the Company's stock shall be subject to the Forfeiture
Restrictions).

        (d)   A breach of the terms of this Incentive Agreement by Grantee shall
cause forfeiture of the Restricted Stock. By accepting the Award, the Grantee
acknowledges that the Company does not have an adequate remedy in damages for
the breach by the Grantee of the conditions and covenants set forth in this
Incentive Agreement and agrees that the Company is entitled to and may obtain an
order or a decree of specific performance against the Grantee issued by any
court having jurisdiction.

        (e)   Except as provided in the Plan or this Incentive Agreement, the
restrictions on the Restricted Stock are that prior to vesting, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent then subject to the
Forfeiture Restrictions, and in the event of the Grantee's termination of
employment for any reason other than death, Disability, Involuntary Termination
(as defined below) or Retirement, the Grantee shall, for no consideration,
forfeit to the Company all of the Restricted Stock to the extent then subject to
the Forfeiture Restrictions. The prohibition against transfer and the obligation
to forfeit and surrender the Restricted Stock to the Company upon termination of
employment are herein referred to as the "Forfeiture Restrictions."

        3.    Lapse of Forfeiture Restrictions/Vesting.    Except as otherwise
provided in this Incentive Agreement, the restrictions described in Section 2(e)
of this Incentive Agreement will lapse on the date or dates, as the case may be,
set forth on Exhibit A to this Incentive Agreement (each a "Vesting Date");
provided, that, the Grantee is still employed by the Company on each such
Vesting Date. In the event of the Grantee's termination of employment prior to
the date that all of the Restricted Stock is vested, except as otherwise
provided in this Incentive Agreement, all Restricted Stock still subject to
restriction shall be forfeited.

        (a)   If the Grantee's termination of employment is due to death,
Disability, Involuntary Termination (as defined below) or Retirement and such
death, Disability, Involuntary Termination or Retirement occurs prior to the
date that all of the Restricted Stock is vested, all restrictions will lapse
with respect to 100% of the Restricted Stock still subject to restriction on the
date of such death, Disability, Involuntary Termination or Retirement. For
purposes hereof, "Involuntary Termination" shall mean an involuntary termination
of the Grantee's employment by the Company for any reason other than Cause and
which does not result from a resignation by the Grantee.

        (b)   If the Grantee's termination of employment is for any other reason
and such termination occurs prior to the date that all of the Restricted Stock
is vested, the Restricted Stock still subject to restriction shall, for no
consideration, automatically be forfeited upon such cessation of employment.

        4.    Change in Control.    Notwithstanding Section 3 of this Incentive
Agreement, in the event of a Change in Control, the restrictions described in
Section 2(e) of this Incentive Agreement shall lapse with respect to 100% of the
Restricted Stock still subject to restriction; provided, that the Grantee is
employed by the Company immediately prior to such Change in Control.

        5.    Compliance with Laws and Regulations.    The Restricted Stock
issued under this Incentive Agreement will not be sold or otherwise disposed of
in any manner which would constitute a violation of any applicable federal or
state securities laws. The certificates representing the Restricted Stock

2

--------------------------------------------------------------------------------




(i) will bear such legend or legends as the Committee deems appropriate in order
to reflect the Forfeiture Restrictions and to assure compliance with applicable
laws, regulations or governmental authorities and the requirements of any
securities exchange on which the Shares are registered, (ii) the Company may
refuse to register the transfer of the Restricted Stock on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or any applicable law, regulation or governmental
authority and the requirements of any securities exchange on which the Shares
are registered, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Restricted
Stock.

        6.    Tax Withholding.    

        (a)   The Grantee agrees that, subject to clause 6(b) below, no later
than the day after the date as of which the restrictions on the Restricted Stock
shall lapse with respect to all or any of the Restricted Stock covered by this
Incentive Agreement, the Grantee shall pay to the Company (in cash or Shares,
including Restricted Stock, held by the Grantee whose Fair Market Value is equal
to the amount of the Grantee's tax withholding liability) any federal, state or
local taxes of any kind required by law to be withheld, if any, with respect to
the Restricted Stock for which the restrictions shall lapse; provided, that, if
the Grantee pays such tax withholding liability in Shares, including Restricted
Stock, such Shares (A) if acquired from the Company, have been held for at least
six months or such other period as has been determined by the Committee, or
(B) have been purchased on the open market. The Company or its affiliates shall,
to the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock. The Company
may refuse to instruct the transfer agent to release the Restricted Stock or
redeliver Share certificates if the Grantee fails to comply with any withholding
obligation.

        (b)   If the Grantee properly elects, within thirty (30) days of the
Grant Date, to include in gross income for federal income tax purposes an amount
equal to the Fair Market Value as of the Grant Date of the Restricted Stock
granted hereunder pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended, the Grantee shall pay to the Company, or make other
arrangements satisfactory to the Committee to pay to the Company in the year of
such grant, any federal, state or local taxes required to be withheld with
respect to such Shares. If the Grantee fails to make such payments, the Company
or its affiliates shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Grantee any federal,
state or local taxes of any kind required by law to be withheld with respect to
such Shares. The Company may refuse to instruct the transfer agent to release
the Shares or redeliver share certificates if Grantee fails to comply with any
withholding obligation.

        7.    No Right to Continued Employment.    Nothing in this Incentive
Agreement shall be deemed by implication or otherwise to impose any limitation
on any right of the Company or any of its affiliates to terminate the Grantee's
employment at any time, in the absence of a specific written agreement to
the contrary.

        8.    Amendment of Award.    The Award may be amended by the Board or
the Committee at any time (i) if the Board or the Committee determines, in its
sole discretion, that amendment is necessary or advisable to conform to any
changes in the law which occur after the Grant Date and by its terms applies to
the Award; or (ii) which the Board may deem to be in the best interests of the
Company, provided that no amendment shall impair or negate any of the rights or
obligations under this Incentive Agreement, without the consent of the Grantee
(except as otherwise provided in Section 10 of this Incentive Agreement).
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the provisions of new Section 409A of the Code apply
to this Agreement and that the terms of this Agreement do not, in whole or in
part, satisfy the requirements of such section, then the Committee, in its sole
discretion, may unilaterally modify this Agreement in such

3

--------------------------------------------------------------------------------




manner as it deems appropriate to comply with such section and any regulations
or guidance issued thereunder.

        9.    Representations and Warranties of Grantee.    The Grantee
represents and warrants to the Company that:

        (a)   Agrees to Terms of the Plan.    The Grantee has received a copy of
the Plan and has read and understands the terms of the Plan and this Incentive
Agreement and agrees to be bound by their terms and conditions. The Grantee
understands that the Company is in a restatement and audit process of its
financial statements and does not have current financial information on file
with the Securities and Exchange Commission (the "SEC") and that the issuance of
these Shares of Restricted Stock was not in a transaction registered under the
Securities Act of 1933, as amended (the "Securities Act"). The Grantee
acknowledges that the Company shall be under no obligation to effect the
registration pursuant to the Securities Act of any Shares, including the
Restricted Stock, or to effect similar compliance under any state laws, unless
the Company enters into a separate registration rights agreement with the
Grantee. Notwithstanding anything herein to the contrary, the Grantee
acknowledges that the Company shall not be obligated to cause to be issued or
delivered any certificates evidencing these Shares unless and until the Company
is advised by its counsel that the issuance and delivery of certificates is in
compliance with applicable laws, regulations of governmental authorities, and
the requirements of any securities exchange on which the Shares are registered.
The Grantee acknowledges that the Shares have been delisted from the New York
Stock Exchange. The Grantee acknowledges that there may be adverse tax
consequences upon the vesting of Restricted Stock or disposition of the Shares
once vested, and that the Grantee should consult a tax adviser prior to
such time.

        (b)   Cooperation.    The Grantee agrees to sign such additional
documentation as may reasonably be required from time to time by the Company.

        10.    Adjustment Upon Changes in Capitalization.    Awards may be
adjusted as provided in the Plan, including, without limitation, Section 6.5 of
the Plan.

        11.    Parachute Payment.    It is possible that the receipt of the
Restricted Stock or the lapse of any Forfeiture Restrictions may constitute a
parachute payment (within the meaning of section 280G of the Code). In such
event, the amount of such parachute payment shall be included in the calculation
for purposes of determining the amount of any gross-up payment to be made to the
Grantee under the terms of any employment, severance or other agreement which
may provide for such a gross-up to compensate the Grantee for any excise tax
imposed by Section 4999 of the Code. Notwithstanding the foregoing, the Company
is under no obligation to provide for a gross-up payment in any agreement.

        12.    Incorporation of Plan by Reference.    The Award is granted
pursuant to the terms of the Plan, the terms of which are incorporated herein by
reference, and the Award shall in all respects be interpreted in accordance with
the Plan. The Committee shall interpret and construe the Plan and this Incentive
Agreement, and its interpretations and determinations shall be conclusive and
binding on the parties hereto and any other person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder. In the
event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Incentive Agreement, the Plan shall govern and
control. In the event of a conflict or inconsistency between the terms and
provisions of this Incentive Agreement (including the Plan) and any employment
agreement with Grantee, the employment agreement shall govern and control as
interpreted and determined by the Committee.

        13.    Governing Law; Modification.    The validity, construction,
interpretation and effect of this Incentive Agreement shall exclusively be
governed by and determined in accordance with the law of the State of Maryland
without regard to its conflict of law principles, except to the extent preempted
by federal law.

4

--------------------------------------------------------------------------------




        14.    Severability.    Every provision of this Incentive Agreement is
intended to be severable, and any illegal or invalid term shall not affect the
validity or legality of the remaining terms.

        15.    Counterparts.    This Incentive Agreement may be executed in one
or more counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts shall together constitute
the same instrument.

        16.    Miscellaneous.    The masculine pronoun shall be deemed to
include the feminine, and the singular number shall be deemed to include the
plural unless a different meaning is plainly required by the context.

        IN WITNESS WHEREOF, the parties hereto have signed this Incentive
Agreement as of the date first above written.

    KEY ENERGY SERVICES, INC.
 
 
By:
    

--------------------------------------------------------------------------------

Name:
Title:

    Address:   1301 McKinney Street, Suite 1800
Houston, Texas 77010

        The undersigned hereby accepts the terms of this Incentive Agreement and
the Plan.


 


--------------------------------------------------------------------------------

Grantee
 
Address:

--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------




EXHIBIT A


SHARES


--------------------------------------------------------------------------------

  VESTING DATE

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15



KEY ENERGY GROUP, INC. 1997 INCENTIVE PLAN RESTRICTED STOCK AWARD AGREEMENT
EXHIBIT A
